Citation Nr: 0008071	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 RO decision that denied the 
veteran's application to reopen a claim for service 
connection for a psychiatric disability, including PTSD, and 
denied his claim for an increased (compensable) rating for 
tinea versicolor.  The Board remanded the case to the RO for 
further development in February 1997, and the case was 
subsequently returned to the Board.

The veteran has for many years been rated permanently and 
totally disabled for non-service-connected pension purposes 
on account of his schizophrenia.  The Director of Community 
Missions is his current legal custodian and is designated as 
his payee.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a psychiatric disorder in November 
1979 (it had previously denied service connection for 
schizophrenia in October 1973), and the RO denied service 
connection for PTSD in June 1988.

2.  The veteran did not timely appeal following notification 
of the November 1979 and June 1988 RO decisions.

3.  Evidence received since the November 1979 and June 1988 
RO decisions is cumulative or redundant of evidence 
previously considered, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Tinea versicolor is currently asymptomatic.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, including PTSD; and the November 1979 and June 1988 
RO decisions are final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The criteria for a compensable rating for tinea 
versicolor are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 7899-7813 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from October 
1965 to November 1968.  He served in a signal battalion in 
Vietnam for one year.  He received no decorations evincing 
combat service, nor do his service records otherwise indicate 
he engaged in combat.  His service medical records are 
negative for any psychiatric disorder.

The RO denied service connection for schizophrenia in October 
1973, and the veteran did not appeal that decision.  In the 
rating decision, the RO noted that records reflected an April 
1973 admission to a VA Hospital for schizophrenia.  The RO 
also considered records of July and August 1973 admissions 
from Creedmoor State Hospital, and concluded that there was 
no evidence of schizophrenia during service or within the 
first year after service.  The October 1973 RO rating 
decision also granted service connection, for treatment 
purposes only, for active psychosis manifested within two 
years after separation from service, under 38 U.S.C.A. § 602 
(later redesignated as § 1702), granted service connection 
for tinea versicolor, and granted a permanent and total 
disability rating for non-service-connected pension purposes 
on account of his schizophrenia.  The tinea versicolor has 
been continuously rated as noncompensable ever since.  

In November 1979 the RO denied an application to reopen the 
claim for service connection for a nervous condition.  The RO 
considered a 1974 VA hospital admission reports and a 1975 VA 
social services report that show treatment for schizophrenia, 
and statements, received in October 1979, from the veteran's 
priest and friends who said the veteran was greatly changed 
from serving in Vietnam.  The veteran did not appeal the 
November 1979 RO decision.

Since the November 1979 RO decision, the additional evidence 
of record includes numerous private and VA hospital 
admissions for schizophrenia; the earliest one of record 
shows the veteran was admitted on commitment papers to 
Creedmoor State Hospital in March 1973 in a psychotic state.  
It was noted that his past history was unremarkable.  

Records of psychiatric treatment from the 1970s show 
diagnosis of schizophrenia; all treatment records in the 
1980s are from the VA and primarily reflect diagnoses of 
schizophrenia.  During a November 1983 admission at a VA 
Medical Center (VAMC), the impressions included, in addition 
to schizophrenia, rule out PTSD.  Other conditions included 
alcohol abuse, and it was elsewhere noted that he was a poor 
historian.   At a VA outpatient clinic in November 1984, the 
veteran reported that he could not deal with the nightmares 
of Vietnam; the diagnosis was PTSD.

In August 1987 the veteran's representative filed a claim for 
service connection for PTSD due to trauma in Vietnam.  He 
said the veteran was exposed to dead and dismembered soldiers 
in Vietnam after a nearby tent was struck by an enemy rocket.  
It was reported that that this occurred in Nha Trang shortly 
before the veteran left Vietnam.  

In a September 1987 letter, the RO requested a description of 
the stressors that the veteran experienced in service, 
including the dates and places where the stressors occurred; 
the units involved; and the name of the individuals involved.  

In a September 1987 letter the veteran indicated that 6 days 
before leaving Vietnam he was in the Saigon area when a 
nearby tent was struck by mortar fire, and he saw arms, legs, 
and other body parts as he sought shelter.  (He gave no unit 
designation. names of personnel involved, or location more 
specific than the "Saigon area.")

In a December 1987 letter, the RO requested more specific 
stressor information including exact date, names of any 
injured personnel or witnesses, and whether the incident took 
place in Saigon or Nha Trang.  The veteran did not respond 
the to the RO letter.

In June 1988 the RO denied the veteran's claim for service 
connection for PTSD on the basis that there was no 
verification of a service stressor to support a diagnosis of 
PTSD.  The veteran did not timely appeal after he had been 
notified of the rating action.  

The veteran was admitted to a VAMC in May 1993 for 
psychiatric complaints.  He reported nightmares and 
flashbacks of Vietnam.  It was reported that he carried a 
diagnosis of schizophrenia since 1970.  The psychiatric 
diagnoses were paranoid schizophrenia and PTSD.

In June 1993 the veteran applied to reopen the claim for 
service connection for PTSD and filed for an increased rating 
for his service-connected skin condition.  In an undated 
response to the June 1993 application, the RO requested a 
description of the stressors that the veteran experienced in 
service, including the dates and places where the stressors 
occurred; the units involved; and the names of any casualties 
or wounded involved.

In his December 1995 substantive appeal, the veteran claimed 
he was served only 8 American meals while in Vietnam and 
suffered from 120-degree heat. He said he was followed from 
Nha Trang to a place near Saigon and was in a "processing 
center" when the cot in which he was supposed to be sleeping 
was blown up and soldiers' heads and arms were all over the 
place.  He also mentioned (as stressors) flying over the 
jungle in a C-130 cargo plane and talking to a Cambodian 
woman soldier in Cambodia.

On an October 1997 VA skin examination, it was noted that he 
had been treated for tinea versicolor in Vietnam, but had not 
had any recent episodes of tinea versicolor.  The examiner 
reported he reviewed the veteran's treatment records and 
claims file, and examined his entire skin.  There was no 
evidence of active tinea versicolor and no evidence of 
pigmentary changes consistent with tinea versicolor.  The 
assessments included no evidence of tinea versicolor at this 
time.

The veteran has been admitted on a psychiatric basis to 
various VAMC's throughout the 1990's; the records from these 
facilities show treatment primarily for active psychotic 
symptoms and alcohol and drug abuse.  His complaints have 
included nightmares and flashbacks of rocket attacks and 
being shot at in Vietnam, and he has reported that he was an 
ex-prisoner of war and that he had served as a Green Beret 
and as a Marine in Vietnam.  The diagnoses have on occasion 
included PTSD, history of PTSD, and self-reported PTSD.  

II.  Analysis

A.  New and material evidence to reopen a claim for service 
connection for a psychiatric disorder, other than PTSD.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The RO denied an application to reopen a claim for service 
connection for a nervous condition in November 1979 (service 
connection for schizophrenia was previously denied by the RO 
in October 1973), and the RO denied service connection for 
PTSD in June 1988.  The veteran did not appeal either 
decision, and they are considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to VA decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of November 1979 RO 
decision consisted of service medical records from the 
veteran's 1965-1968 active duty, showing no psychiatric 
condition, and post-service medical records showing an 
initial diagnosis of schizophrenia in 1973.  These records 
provided no objective medical evidence that the veteran's 
schizophrenia was present during or within the first year 
after service, nor do they suggest that the schizophrenia was 
otherwise related to service.  Thus, at the time of the 1979 
RO decision, there was no medical evidence linking his 
schizophrenia to service on a direct or presumptive basis.

Evidence submitted since the November 1979 RO decision 
consists of more detailed records concerning the veteran's 
initial admission for schizophrenia in March 1973.  While 
this evidence show the veteran's initial diagnosis of 
schizophrenia was a month earlier that was shown at the time 
of the November 1979, it does not tend to link the veteran's 
psychotic disorder to service on either a direct or 
presumptive basis.  The additional evidence is not material 
evidence as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The rest of the additional medical evidence submitted since 
the November 1979 RO decision consists of extensive records 
concerning treatment and evaluation of schizophrenia, drug 
abuse, and alcoholism after 1973.  (Some of these records 
were previously considered by the RO.)  Such medical records 
also do not link the veteran's schizophrenia to service, 
either directly or presumptively, and are not material.  
Moreover, these additional medical records are cumulative or 
repetitious of medical records considered by the RO when it 
denied the claim in 1979; such is not new evidence.  Vargas- 
Gonzalez v. West, 12 Vet. App. 321 (1999).

The Board concludes that new and material evidence has not 
been submitted since the final 1979 RO decision, and the 
claim for service connection for a psychiatric disorder is 
not reopened.

B.  New and material evidence to reopen a claim for service 
connection for PTSD.

The RO denied service connection for PTSD in June 1988, and 
the veteran did not timely appeal the decision.  This 
decision is also considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans, supra; Manio, 
supra.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was recently 
revised, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).]

The existence of a valid service stressor is a question of 
fact for VA adjudicators to decide.  When a veteran did not 
engage in combat with the enemy, alleged stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); 
Doran v. Brown, 6 Vet.App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Hayes v. Brown, 5 Vet. App. 60 (1993); Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

When the RO denied a claim for service connection for PTSD in 
June 1988, it considered medical records, which showed a 
diagnosis of PTSD many years after service.  Service 
connection was denied on the basis that the alleged service 
stressors of the non-combat veteran had not been verified.  
The RO sent the veteran two letters requesting more detailed 
information regarding his stressors, to enable the VA to 
verify such stressors, but the veteran did not provide such 
information.

Evidence received, since the June 1988 RO decision, includes 
VA medical records dated in the 1990s.  These medical records 
are not new evidence since they contain information which is 
cumulative to that previously considered (some additional 
diagnoses of PTSD).  Moreover, the medical records are not 
material evidence as they do not provide verification of a 
service stressor, which is the critical element for service 
connection in this case.  

Since the 1988 RO decision, the veteran has again asserted 
that he has PTSD attributable to his claimed stressors in 
Vietnam.  His assertions are not new, as they are duplicative 
of his statements that were of record at the time of the 
prior final denial of service connection for PTSD.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Keeping in mind that the 
veteran is permanently and totally disabled and incompetent 
due to his psychosis, some of his stressor accounts are 
clearly inaccurate; e.g., he was not a prisoner of war, a 
member of the Special Forces, or the Marines, and therefore 
not material.  Moreover, other statements are not material 
evidence since he did not engage in combat, and his 
statements thus do not suffice to verify stressors, nor do 
they provide sufficient details regarding specific stressors 
to enable the VA to attempt to corroborate the occurrence of 
such stressors.  In connection with the application to reopen 
the claim, the RO gave the veteran another opportunity to 
submit detailed information on alleged stressors, to permit 
VA verification through the service department, but he has 
not provided such detailed information, nor has he submitted 
any other independent evidence which might corroborate 
alleged stressors.  See Suozzi v. Brown, 10 Vet.App. 307 
(1997).  

The Board concludes that new and material evidence has not 
been submitted since the June 1988 RO decision that denied 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the June 1988 decision remains final.

C.  An increased rating for tinea versicolor 

The veteran's claim for an increased (compensable) rating for 
tinea versicolor is well grounded, meaning plausible.  The RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Skin disorders listed at 38 C.F.R. § 4.118, Diagnostic code 
7807 through 7819 are rated, unless provided otherwise, as 
for eczema.  The RO has rated the veteran's service-connected 
tinea versicolor by analogy to Diagnostic code 7813 
(dermatophytosis).  38 C.F.R. §§ 4.20, 4.27, 4.118, Code 
7899-7813.  Eczema manifested by slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, warrants a noncompensable rating.  38 C.F.R. § 4.118, 
Diagnostic code 7806.  Eczema manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent disability rating.  Id.

The veteran's tinea versicolor has not been symptomatic for 
many years.  It covered his neck, shoulder, and trunk area 
shortly before he left service, but no treatment or 
symptomatic manifestations of tinea versicolor have been 
shown for many years.  The recent 1997 VA skin examination 
showed no evidence of tinea versicolor or residuals thereof.  
The evidence shows tinea versicolor is currently asymptomatic 
and properly rated noncompensable. 

The preponderance of the evidence is against the claim for a 
compensable rating for tinea versicolor.  Thus, the benefit-
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder, including PTSD, is denied.

An increased rating for tinea versicolor is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

